DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 5, 2021.
In view of the Amendments to the Claims filed March 5, 2021, the rejection of claim 6 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 7, 2020 has been withdrawn.
In view of the Amendments to the Claims filed March 5, 2021, the rejections of claims 1, 4-12, 14, 15, and 27 under 35 U.S.C. 102(a)(1) previously presented in the Office Action sent December 7, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1, 4-9, 12, 14, 15, and 27-31 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12, 14, 15, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites, “A photovoltaic module configured to be installed directly onto a roofing structure and provide roofing functions”.
It is unclear as to what structures of the claimed photovoltaic module are encompassed by the phrase “A photovoltaic module configured to be installed directly onto a roofing structure and provide roofing functions” and what structures of the claimed photovoltaic module are specifically excluded by the phrase “A photovoltaic module configured to be installed directly onto a roofing structure and provide roofing functions” because it is unclear as to what limitations the phrase “configured to…provide roofing functions” definitely imparts on the structure of the claimed photovoltaic module. Dependent claims are rejected for dependency.
Claim 1 recites, “wherein the photovoltaic laminate is removable from the base plate when the one or more edge connectors are in a disengaged position such that the base plate retains the roofing functions when the photovoltaic laminate is removed”.
It is unclear as to what structures of the base plate are encompassed by the phrase “wherein the photovoltaic laminate is removable from the base plate when the one or more edge connectors are in a disengaged position such that the base plate retains the roofing functions when the photovoltaic laminate is removed” and what structures of the claimed base plate are specifically excluded by the phrase “wherein the photovoltaic laminate is removable from the base plate when the one or more edge connectors are in a disengaged position such that the base plate retains the roofing functions when the photovoltaic laminate is removed” because it is unclear as to what limitations the phrase 
Claim 29 recites the limitation "the one or more connection recess" on line 2.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim is rejected for dependency.
Amending “the one or more connection recess” to “the one or more connection recesses” would overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, 14, 15, and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (U.S. Pub. No. 2011/0162689 A1).
With regard to claim 1, Ueda et al. discloses a photovoltaic module configured to be installed directly onto a roofing structure and provide roofing functions, the photovoltaic module comprising: 
a base plate (base member 70, including hooking brackets 84, attached to reinforcing member 90, Fig. 16) having 
a top surface (such as the top surface of the cited base plate at solar-cell arranging portion 74 depicted in Fig. 16-17), 
a bottom surface (such as the bottom surface of the cited base member at the bottom most surface of component 90, Fig. 16-17), 
a top edge wall (such as depicted in Fig. 16, a top edge wall at the top of the cited base plate towards the overlapping portion 78), 
a bottom edge wall (such as depicted in Fig. 16-17, a bottom edge wall 72 towards the bottom of the cited base plate), and 
two side edge walls extending between the top edge wall and the bottom edge wall (such as depicted in Fig. 16, two side edge walls, one towards gutter 80 and the other opposing wall, extending between the cited top edge wall and the cited bottom edge wall), wherein 
the bottom edge wall extends between the top surface and the bottom surface and forms a lower edge of the base plate (as depicted in Fig. 16-17, the cited bottom edge wall 72 extends vertically between the cited top surface and the cited bottom surface and forms a lower edge, or an edge towards a lower portion of the cited base plate);
a support portion (such as depicted in Fig. 1A and annotated Fig. 1A below, the cited base plate 70 attached to reinforcing member 90 includes a support portion, including the portion the cited base plate other than overlapping portion 78 upon which photovoltaic laminate 12 is attached) including

    PNG
    media_image1.png
    576
    746
    media_image1.png
    Greyscale

Annotated Fig. 1A
one or more connection hooks (see 108, Fig. 20 cited to read on the claimed one or more connection hooks as it functions to physically hook into gaps 156), and
an overlap portion (78, Fig. 1A and annotated Fig. 1A above) having
one or more connection recesses therewithin (156, Fig. 20 cited to read on the claimed one or more connection recesses as they form grooves or a space that is set back, particularly for receiving the cited one or more hooks 108), and 
a photovoltaic laminate (12, Fig. 16-17) 
releasably coupled to the top surface of the base plate by one or more edge connectors that extend from the bottom edge wall of the base plate to a top surface of the photovoltaic laminate in an engaged position (as depicted in Fig. 
the photovoltaic laminate being connected to the support portion (see Fig. 1A and annotated Fig. 1A above depicting the cited photovoltaic laminate 12 being mechanically connected to the cited support portion),
the photovoltaic laminate being removable from the support portion without damaging the base plate (the cited photovoltaic laminate 12 is cited to read on the claimed “being removable from the support portion without damaging the base plate” because the cited photovoltaic laminate 12 is removable from the cited support portion without damaging the base plate as depicted in Fig. 16, when not coupled with the cited one or more edge connectors 102), and
the overlap portion being configured to be at least partially covered by one or more adjacent photovoltaic modules (such as depicted in Fig. 19-20): and wherein 
the photovoltaic laminate is removable from the base plate when the one or more edge connectors are in a disengaged position (as depicted in Fig. 16-17, the cited photovoltaic laminate 12 is removable from the cited base plate when the cited one or more edge connectors 102 are in a disengaged position, such as unattached to the cited base plate as depicted in Fig. 16)
such that the base plate retains the roofing function when the photovoltaic laminate is removed (see Fig. 16 depicting photovoltaic laminate removed from cited base plate 70 which is structurally capable of retaining roofing functions, such as a physical barrier/cover over a roofing structure capable of overlapping adjacent base plates; see Fig. 19), and
the one or more adjacent photovoltaic modules includes the one or more connection hooks that extend through the one or more connection recesses in the overlap portion so that the one or more adjacent photovoltaic modules are connected to the base plate (as depicted in Fig. 20, the cited one or more adjacent photovoltaic modules includes the cited one or more connection hooks 108 that extend laterally through the cited one or more connection recesses 156 in the cited overlap portion 78 so that the one or more adjacent photovoltaic modules are connected to the cited base plate). 
With regard to claim 4, Ueda et al. discloses wherein 
the one or more edge connectors are configured so that the photovoltaic is retained within the base plate by the one or more edge connectors when the base plate is subjected to mechanical lifting and/or to wind uplift forces (the cited one or more edge connectors 102 depicted in Fig. 16-17 are cited to read on the claimed “configured so that the photovoltaic is retained within the base plate by the one or more edge connectors when the base plate is subjected to mechanical lifting and/or to wind uplift forces” because they are structurally capable of retaining the cited photovoltaic laminate 12 within the cited base plate when the base plate is subjected to mechanical lifting and/or to wind uplift forces, such as 
With regard to claim 5, Ueda et al. discloses wherein
the one or more edge connectors are integrally molded into the base plate (the cited one or more edge connectors 102 are cited to read on the structure required by the claimed “are integrally molded into the base plate” as they are integrally shaped around the cited bottom edge wall 72 as depicted in Fig. 17).
With regard to claim 6, Ueda et al. discloses wherein
the one or more edge connectors are discrete from the photovoltaic laminate (as depicted in Fig. 16-17, the cited edge connectors 102 are physically discrete from the cited photovoltaic laminate 12) and 
the base plate and the one or more edge connectors fixedly connect to the base plate so that the photovoltaic laminate is fixedly connected to the base plate (as depicted in Fig. 16-17, the cited base plate and the cited one or more edge connectors 102 fixedly connect to the cited base plate so that the cited photovoltaic laminate 12 is fixedly connected to the base plate).
With regard to claim 7, Ueda et al. discloses wherein
the bottom edge wall and the side edge walls of the base plate extend around a portion of one or more edges of the photovoltaic laminate so that the base plate protects the one or more edges of the photovoltaic laminate from damage (as depicted in Fig. 16-17, the cited bottom edge wall 72 and the cited side edge walls of the cited base plate extend around a portion of one or more edges of the cited photovoltaic laminate 12, such as a bottom, top, and side edges 
With regard to claim 8, Ueda et al. discloses wherein
when the photovoltaic laminate is connected to the base plate the photovoltaic laminate and the base plate still remain decoupled so that the base plate and the photovoltaic laminate are free to expand and contract independently of each other (as depicted in Fig. 16-17, the cited one or more edge connectors 102 connect the cited photovoltaic laminate 12 to the cited base plate which is cited to read on the claimed “when the photovoltaic laminate is connected to the base plate the photovoltaic laminate and the base plate still remain decoupled so that the base plate and the photovoltaic laminate are free to expand and contract independently of each other” because the cited photovoltaic laminate 12 and the cited base plate are physically decoupled, or not in an immobile cemented state, which would allow for independent thermal expansion and contraction).
With regard to claim 9, Ueda et al. discloses further comprising
one or more chatter preventers that extend between the photovoltaic laminate and the one or more edge connectors, the base plate and the one or more edge connectors, the photovoltaic laminate and the base plate, or a combination thereof (see Fig. 17 depicting one or more chatter preventers at 112 which extends between the component 108 of the cited one or more edge connectors 102 and the bottom surface of the cited photovoltaic laminate 12 as it is structurally capable of preventing chatter as compensates for the spacing between component 108 of the 
With regard to claim 12, Ueda et al. discloses wherein
the base plate further comprises a plurality of reinforcement ribs that are a series of interconnected closed patterns, a plurality of closed patterns located adjacent to one another, a plurality of partially interconnected patterns through the upper surface and/or lower surface; or a combination thereof (as depicted in Fig. 2, a plurality of closed patterns 92 located adjacent to one another cited to read on the claimed “plurality of reinforcement ribs” ), and 
the plurality of reinforcement ribs are repeating structures, symmetrical, non-symmetrical, a circle, triangle, a polygon, a diamond, pentagon, hexagon, heptagon, octagon, nonagon decagon, a hectogon, or a combination thereof so that a series of reinforcement ribs extend from the bottom surface of the base plate (as depicted in Fig. 2, the cited plurality of reinforcement ribs 92 are repeating polygon structures extending from the cited bottom surface at component 94 of the cited base plate). 
With regard to claim 14, Ueda et al. discloses wherein
edges and sides of the photovoltaic laminate are sealed so that the photovoltaic laminate is impenetrable to fluids when not connected to the base plate (such as depicted in Fig. 3, the cited photovoltaic laminate 12 comprises edges and sides, such as the top and bottom edges/surfaces and left and right sides/surfaces of component 100 of the cited photovoltaic laminate 12 being sealed by components 112, 102, and 110 which would provide the cited 
With regard to claim 15, Ueda et al. discloses wherein
the base plate includes a connection channel defined on the top surface that receives an electrical connector of the photovoltaic laminate (such as depicted in Fig. 2, the cited base plate includes a connection channel 98a defined on, or in close proximity to or above, the cited top surface that receives and electrical connector 16/18 of the cited photovoltaic laminate, especially in the orientation depicted in Fig. 2).
With regard to claim 27, Ueda et al. discloses wherein
the bottom edge wall is perpendicular to the top surface and the bottom surface (as depicted in Fig. 16-17, the cited bottom edge wall 72 is perpendicular to the cited top surface and the cited bottom surface).
With regard to claim 28, Ueda et al. wherein
the base plate of the photovoltaic module is directly connected to the roofing structure (the cited base plate 70 is cited to read on the claimed “is directly connected to the roofing structure” because it is structurally capable of being directly connected to a roofing structure; see Fig. 20 and [0178]).
With regard to claim 29, Ueda et al. discloses wherein
one or more recess locks are located within the one or more connection recess and the one or more connection hooks contact the one or more recess locks (when the cited one or more connection hooks 108 are inserted into the cited one or more connection recesses 156, as described in [0189], one or more seals 154 
With regard to claim 30, Ueda et al. discloses wherein
the one or more recess locks assist in preventing the one or more connection hooks from moving once a connection is created (see [0189] teaching “avoids slip”).
With regard to claim 31, Ueda et al. discloses wherein
the one or more connection recesses are through holes that extend through the base plate (the cited one or more connection recesses are cited to read on the claimed “are through holes that extend through the base plate” because they form lateral through holes extending laterally through the space between the top surface of overlap portion 78 and engaging portion 88 of the cited base plate).

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 12, 2021